DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a measure of distortion in an input signal and to output an indication of pulse occurrences according to user-selected configuration parameters. This limitation covers performance of the limitation in the mind. This judicial exception is not integrated into a practical application. In particular, the claim only requires the use of a noninvasive optical sensor. The sensor is recited at a high level of generality and merely adds insignificant extra-solution activity to the judicial exception (e.g. data-gathering). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a well-understood, routine, conventional sensor of a noninvasive optical sensor as evidenced by Ali et al. below (US 2002/0035315) or via various structural elements as evidenced by Khair et al. (USP #6,475,153) below is insufficient to amount to significantly more than the judicial exception.
It is noted that the dependent claims either incorporate similarly well-understood, routine, conventional activities such as the use of a pulse beep or display as an indication, as further evidenced by Ali et al. below, or merely expands upon the abstract idea itself.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,064,562. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a largely broader recitation of the claims in the above patent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (US 2002/0035315) in view of Blackadar (USP #6,298,314).
As to claim 9, Ali teaches a method of configuring output indications of pulse occurrences in a patient monitor capable of monitoring a pulse rate through a signal from a noninvasive optical sensor ([0003]), the method comprising: receiving an input signal including plethysmograph data from a noninvasive optical sensor ([0002] - pulse oximetry being noninvasive; [0013]), determining that a waveform segment from a buffer corresponding to a portion of the input signal (610) including a pulse based on a morphological feature, said 
As to claim 10, Ali teaches the indication comprises a pulse beep ([0009]) and the parameter comprises a pulse occurrence ([0013]).
As to claim 13, Ali teaches the indication comprises visual display elements ([0013]).
As to claims 11 and 14, Ali does not explicitly teach blocking the pulse beeps or display elements. Since the blocking of one or more said audio or visual pulse indication triggers is done to give the caretaker an indication of the signal quality, it would have been obvious to 
As to claims 12 and 15, Ali teaches configuration parameters cause the indicators to be responsive to a statistical representation of a calculated pulse rate according to said user selected configuration parameters ([0007], [0011]).

Claims 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (US 2002/0035315) in view of Blackadar (USP #6,298,314), and further in view of Khair et al. (USP #6,475,153)

As to claim 24, Khair teaches the optical sensor is wired to a wearable transmission device (flexible band 11 which also includes the antenna 124), said wearable transmission device configured to wirelessly couple with the patient monitor (Fig. 1 - 20). It would have been obvious to modify the above combination with Khair to allow for wireless monitoring of data for greater user convenience as well as to allow the monitoring of the user in an ambulatory setting.
As to claim 25, Khair teaches the user interface is generated on the patient monitor (input/output interface 212). It would have been obvious to allow for the user interface to be on any of the devices which is operationally connected to the sensor to allow for greater usability of the device.
As to claim 26, Khair teaches the user interface is generated on a computing device (col. 16 lines 14-45). While it does not necessarily disclose that this computing device is “portable”, the examiner gives official notice that portable computers in the form of laptops have been available widely since the early 1980s. It would have thus been obvious to use a portable computing device to generate the user interface ease of use.

As to claim 28, Ali teaches the changing of output comprises changing color or graphical information of a displayed physiological parameter ([0042]).
As to claim 29, Khair teaches the output is generated at a wearable transmission device (120). It would have been obvious to modify the above combination with Khair to increase the utility of the device.
As to claim 30, As to claim 29, Khair teaches the output is generated at the patient monitor (input/output interface 212). It would have been obvious to modify the above combination with Khair to increase the utility of the device.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
As to the 101 rejection, the applicant has argued that the claims are directed to an improvement in output of noisy medical parameters and is directed to an abstract idea without significantly more. This argument is unpersuasive as the claim language has yet to prove novelty, much less an improvement to the technology.
Applicant has argued that the combination fails to teach “chang[ing] the output according to user [sic] only when the measure of distortion is high”. The “user” here is assumed 
Changing output of a physiological parameter
According to the user-selected configuration parameters
When the measure of distortion is high.
Applicant states that the examiner has asserted that Ali teaches (1) and Blackadar teaches (2), and that the combination fails to teach all three aspects. However, the previous rejection is clear that Ali teaches both (1) and (3) and Blackadar is used to teach (2), and thus all limitations are taught. In addition, the claim doesn’t actually require changing the output “only when the measure of distortion is high”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791